J-S37024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 JORDAN SMITH-HOBSON                       :
                                           :
                     Appellant             :   No. 2610 EDA 2021

          Appeal from the PCRA Order Entered October 8, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008242-2018


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY LAZARUS, J.:                       FILED DECEMBER 16, 2022

        Jordan Smith-Hobson appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After

review, we affirm.

        On August 19, 2018, Smith-Hobson was at the Sunoco on 52nd Street

and Lancaster Avenue in Philadelphia.       Smith-Hobson was engaged in an

argument with the cashier when Richard Porter, a 62-year-old security guard,

approached Smith-Hobson.         Porter requested that Smith-Hobson leave the

area.    Despite Porter’s requests, Smith-Hobson continued to return to the

Sunoco and start arguments. The final time Smith-Hobson returned, Porter

was smoking a cigarette outside the Sunoco when Smith-Hobson approached

him. Smith-Hobson began punching Porter repeatedly until Porter fell down.

During the altercation, Porter pulled out a knife.   Smith-Hobson continued
J-S37024-22



hitting Porter until Porter lost consciousness. After Porter lost consciousness,

Smith-Hobson began stomping and kicking Porter’s head. Porter was taken

to the hospital where he was treated for his injuries before being discharged.

        Smith-Hobson was charged with aggravated assault,1 simple assault,2

robbery,3 and theft.4,5      Ultimately, on November 19, 2019, Smith-Hobson

proceeded to a non-jury trial.         At trial, the Commonwealth presented two

videos of the incident; one was the surveillance video from the Sunoco gas

station, the second was taken on a witness’s cell phone. Both videos depicted

Smith-Hobson approach Porter, punch him repeatedly, and then kick and

stomp on Porter as he lay on the ground.

        The trial court convicted Smith-Hobson of aggravated assault and

acquitted him of the remaining offenses.            The trial court ordered the

preparation of a pre-sentence investigation report and deferred sentencing.

On January 17, 2020, the trial court sentenced Smith-Hobson to 27 to 54

months in prison, with credit for time served. Smith-Hobson did not file a

post-sentence motion or a direct appeal.

____________________________________________


1   18 Pa.C.S.A. § 2702(a).

2   Id. at § 2701(a).

3   Id. at § 3701(a)(1).

4   Id. at § 3921(a).

5 The theft and robbery charges were based upon Porter’s testimony that his
phone was missing after the assault, but the trial court found that there was
insufficient evidence to show Smith-Hobson took the phone.

                                           -2-
J-S37024-22



      On June 10, 2020, Smith-Hobson filed a pro se PCRA petition alleging

various ineffective assistance of counsel claims. The PCRA court appointed

counsel, who filed an amended PCRA petition on December 7, 2020. The PCRA

court conducted a hearing on May 27, 2021, after which it filed a Pa.R.Crim.P.

907 notice of intent to dismiss Smith-Hobson’s PCRA petition. Smith-Hobson

did not file a response and, on October 8, 2021, the PCRA court dismissed

Smith-Hobson’s PCRA petition.

      Smith-Hobson filed a timely notice of appeal and a court-ordered concise

statement of errors complained of on appeal in compliance with Pa.R.A.P.

1925(b). Smith-Hobson now raises the following claims for our review:

      [1.] Whether trial counsel was ineffective for failing to file a post-
      trial motion that the verdict was against the weight of the
      evidence[.]

      [2.] Whether trial counsel was ineffective for failing to file a post-
      sentence motion to reconsider [Smith-Hobson’s] sentence[.]

      [3.] Whether [Smith-Hobson] is entitled to a new trial based on
      newly[-]discovered evidence that would likely change the
      outcome of the case[.]

Brief for Appellant, at 8.

      When reviewing the [dismissal] of a PCRA petition, our scope of
      review is limited by the parameters of the [A]ct. Our standard of
      review permits us to consider only where the PCRA court’s
      determination is supported by the evidence of record and whether
      it is free from legal error. Moreover, in general we may affirm the
      decision of the [PCRA] court if there is any basis on the record to
      support the trial court’s action; this is so even if we rely on a
      different basis in our decision to affirm.




                                      -3-
J-S37024-22



Commonwealth v. Heilman, 867 A.2d 542, 544 (Pa. Super. 2005)

(quotations and citations omitted).

      Smith-Hobson’s first two claims challenge the effectiveness of trial

counsel, which we address separately. In his first claim, Smith-Hobson argues

that his trial counsel rendered ineffective assistance by failing to file a post-

sentence motion preserving a weight of the evidence claim.         See Brief for

Appellant, at 14-17. Smith-Hobson argues that the victim pulled a knife on

him during the fight and, therefore, Smith-Hobson’s actions were in self-

defense. Id.

      Generally, counsel is presumed to be effective, and “the burden of

demonstrating ineffectiveness rests on [the] appellant.” Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[:] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel’s ineffectiveness[,] there is
      a reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the appellant’s ineffective
      assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations omitted).

      Unlike a counsel’s failure to file a direct appeal when requested, which

constitutes per se ineffectiveness, a counsel’s failure to file a post-sentence

motion, even if requested to do so, is not per se ineffectiveness.            See

Commonwealth v. Reaves, 923 A.2d 1119, 1129-31 (Pa. 2007) (PCRA

                                      -4-
J-S37024-22



petitioner required to establish actual prejudice where counsel’s alleged

deficiency stemmed from failure to move for reconsideration of sentence). A

petitioner alleging ineffective assistance of counsel for failure to file a post-

sentence motion is required to satisfy the three-prong test for ineffectiveness.

See id.; see also Holt, supra.         Thus, a petitioner bears the burden of

pleading and proving that trial counsel’s failure to file a post-sentence motion

prejudiced him; namely, that had counsel filed the post-sentence motions, he

would have gotten relief on those claims. See Commonwealth v. Liston,

977 A.2d 1089, 1092 (Pa. 2009). Additionally, trial counsel cannot be found

ineffective for failing to file a post-sentence motion that a petitioner never

requested. Commonwealth v. Velasquez, 563 A.2d 1273, 1275 (Pa. Super.

1989).

      Our standard of review related to a challenge to the verdict as against

the weight of the evidence is well settled.

      The weight of the evidence is exclusively for the finder of fact[,]
      who is free to believe all, part, or none of the evidence and to
      determine the credibility of witnesses. An appellate court cannot
      substitute its judgment for that of the finder of fact. Thus, we
      may only reverse the . . . verdict if it is so contrary to the evidence
      as to shock one’s sense of justice.

Commonwealth v. Small, 741 A.2d 666, 672-73 (Pa. 1999). Additionally,

where the trial court has ruled on the weight claim, an appellate court’s role

is not to consider the underlying question of whether the verdict is against the

weight of the evidence; rather, our appellate review is limited to whether the




                                       -5-
J-S37024-22



trial   court   abused    its   discretion   in   ruling   on   the   weight   claim.

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003).

        The PCRA court, in addressing Smith-Hobson’s weight claim, agreed that

at some point during the fight, the victim pulled out a knife. See PCRA Court

Opinion, 2/10/22, at 8. However, at trial, the trial court stated:

        As to the aggravated and simple assault, I’m going to find him not
        guilty of the simple and guilty of the aggravated assault. I looked
        at [the video] and it does look like a knife to me, I totally and
        completely agree with that. And what’s not clear of course[ is] at
        what point in time the knife came out. And I think even if the
        knife was pulled out . . . the injuries that [Smith-Hobson]
        inflicted way surpassed [] self-defense.

N.T. Non-Jury Trial, 11/19/19, at 58 (emphasis added).

        Our review of the record reveals that the trial court, sitting as fact finder,

assessed the victim’s credibility and viewed the surveillance video of the fight.

The trial court then concluded, based upon those determinations, that Smith-

Hobson inflicted such severe injuries that his actions went beyond self-defense

and the victim’s knife-wielding was of no moment. See id.; see also PCRA

Court Opinion, 11/19/19, at 8. This Court will not reweigh evidence. See

Champney, supra; see also Commonwealth v. Koch, 39 A.3d 996, 1001

(Pa. Super. 2011) (reiterating it is not position of this Court to “reweigh the

evidence and substitute our own judgment for that of the factfinder”). We

discern no abuse of discretion, Smith-Hobson’s weight claim fails, and,

therefore, his trial counsel was not ineffective in failing to raise this weight

claim in a post-trial motion. See Champney, supra; Holt, supra.



                                         -6-
J-S37024-22



       In his second claim, Smith-Hobson argues that trial counsel rendered

ineffective assistance by failing to file a post-sentence motion seeking

reconsideration of his sentence. See Brief for Appellant, at 17-18. Smith-

Hobson argues, again, that he requested a post-sentence motion seeking

reconsideration of his sentence, but that trial counsel never responded and

failed to file one. Id. He also asserts that his sentencing claim had merit and

a “reasonable judge . . . would have found the sentence excessive and

unreasonable.” Id.

       Smith-Hobson fails to develop this claim for our review.       He baldly

asserts that his sentencing claim has merit, but fails to cite to any case law

supporting his proposition. See Pa.R.A.P. 2119(a) (appellant must support

argument with “such discussion and citation of authorities as are deemed

pertinent”); Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)

(“[W]here an appellate brief[] fails to develop the issue in any . . . meaningful

fashion capable of review, that claim is waived.”); id. at 925 (“It is not the

role of this Court to formulate [an a]ppellant’s arguments for him.”).

Additionally, other than a bald claim of excessiveness, Smith-Hobson fails to

detail how the sentencing court abused its discretion. Rather, he lists a series

of unsupported averments. Accordingly, this claim has not been sufficiently

developed and is waived.6

____________________________________________


6Even if Smith-Hobson had not waived this claim we would grant him no relief.
At the PCRA hearing, trial counsel testified that Smith-Hobson requested a
(Footnote Continued Next Page)


                                           -7-
J-S37024-22



       In his third claim, Smith-Hobson argues that he is entitled to a new trial

based on newly-discovered evidence.            See Brief for Appellant, at 18.   In

particular, he asserts that Detective John Lienmiller “could have” acted

dishonorably and prejudiced Smith-Hobson’s case.           Id.   In support of this

claim, he argues that Detective Lienmiller was disciplined by the Philadelphia

District Attorney’s Office for failing to secure a warrant in a separate, unrelated

case. Id. He further posits that, had this evidence been produced prior to

trial, his trial counsel could have cross-examined Detective Lienmiller

regarding the validity of Detective Lienmiller’s work. Id. at 18-21.7




____________________________________________


post-sentence motion for reconsideration of his sentence. See N.T. PCRA
Hearing, 5/27/21, at 13. In response to that request, trial counsel spoke with
Smith-Hobson about the benefits and risks of such a motion, after which
Smith-Hobson decided not to seek reconsideration of his sentence. See id.
Importantly, Smith-Hobson did not make any more requests seeking a post-
sentence motion after that discussion. See PCRA Court Opinion, 2/10/22, at
7. Moreover, the PCRA court found trial counsel’s testimony credible. See
id.; see also Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011) (“PCRA
court’s credibility determinations, when supported by the record, are binding
on this Court.”). Therefore, we would afford Smith-Hobson no relief.

7 Throughout this section of his brief, Smith-Hobson conflates the “after-
discovered” evidence basis for PCRA relief, pursuant to 42 Pa.C.S.A. §
9543(a)(2)(vi), with the “newly-discovered facts” exception to the PCRA time
limit, pursuant to 42 Pa.C.S.A. § 9545(b)(1)(ii). See Commonwealth v.
Burton, 158 A.3d 618, 629 (Pa. 2017) (reiterating “the newly-discovered
facts exception to the time limitations of the PCRA, as set forth in subsection
9545(b)(1)(ii), is distinct from the after-discovered evidence basis for relief
delineated in 42 Pa.C.S.[A.] § 9543(a)(2)”). Nevertheless, it is clear to this
Court that his petition is otherwise timely and he intended to raise this
challenge under subsection 9543(a)(2)(vi) relating to after-discovered
evidence. Thus, we address his claim.

                                           -8-
J-S37024-22



       Under the PCRA,

       [w]here a petition is otherwise timely, to prevail on an after-
       discovered evidence claim for relief under [42 Pa.C.S.A. §]
       9543(a)(2)(vi), a petitioner must prove that[:]           (1) the
       exculpatory evidence has been discovered after trial and could not
       have been obtained at or prior to trial through reasonable
       diligence; (2) the evidence is not cumulative; (3) it is not being
       used solely to impeach credibility; and (4) it would likely
       compel a different verdict. Commonwealth v. D’Amato, 856
       A.2d 806, 823 (Pa. 2004); see [Commonwealth v.] Cox, 246
       A.3d [221,] 227-28 [(Pa. Super. 2016)] (“Once jurisdiction has
       been properly invoked, . . . the relevant inquiry becomes whether
       the claim is cognizable under [section 9543] of the PCRA.”).

Commonwealth v. Burton, 158 A.3d 618, 629 (Pa. 2017) (emphasis

added).      “The test is conjunctive; the defendant must show by a

preponderance of the evidence that each of these factors has been met in

order for a new trial to be warranted.” Commonwealth v. Padillas, 997

A.2d 356, 363 (Pa. Super. 2010) (citations omitted).

       Smith-Hobson’s entire argument is based upon the use of after-

discovered evidence to impeach Detective Lienmiller. See Brief for Appellant,

18-21. Therefore, his claim fails and he is not entitled to relief.8 See Burton,

supra.

       Order affirmed.




____________________________________________


8 Moreover, the relevance of Detective Lienmiller failing to seek a warrant in
another case is specious at best. Smith-Hobson has not asserted at any point
that Detective Lienmiller failed to seek a warrant in this case.

                                           -9-
J-S37024-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                          - 10 -